Allow me, on behalf of the delegation of the Mongolian People's Republic, whole heartedly to congratulate Mr. Amerasinghe on his election to the high post of President of the thirty-first session of the United Nations General Assembly and to wish him sincerely every success in discharging the responsible tasks entrusted to him by the Members of this prestigious international Organization.
195.	The Mongolian delegation, on behalf of its Government, warmly congratulates the Republic of Seychelles on its admission to the United Nations and wishes the Government and people of Seychelles every success in the building of a new life.
196.	I should like to state that the Mongolian People's Republic fully supports the legitimate request of the Socialist Republic of Viet Nam for admission to member-ship in the United Nations and resolutely opposes an unrealistic approach to this question. My Government is also in favor of the immediate admission of the People's Republic of Angola to membership in the United Nations. We are firmly convinced that the admission of the Socialist Republic of Viet Nam and the People's Republic of Angola will contribute to enhancing the prestige and efficiency of this Organization.
197.	The Government of the Mongolian People's Republic considers that the most pressing issue of the day is the consolidation of universal peace and security through the further deepening of the process of the relaxation of international tension and the adoption of effective measures to halt the arms race and bring about disarmament. Our belief is that detente, disarmament and development are closely interrelated in both their political and their material aspects. It is obvious that gains in any of these areas will facilitate progress in the other two areas, and vice versa.
198.	Indeed, the process of further deepening of the relaxation of international tension and of giving substance to the principles of peaceful coexistence through the development of mutually beneficial co-operation between States helps to strengthen the spirit of confidence and mutual understanding among States and to facilitate the adoption of measures in the field of disarmament as well as the solution of the pressing problems of development. On the other hand, the accelerating arms race, for which the military-industrial complexes of the Western countries are to blame, threatens to erode the foundations of inter-national detente and severally affects the objectives of the socio-economic development of all nations without exception.
199.	The socialist countries, in close co-operation with all peace-loving and progressive forces, are making a decisive contribution to the achievement of further progress in those closely interrelated areas of international life. This is borne out, for example, by the fact that practically all the important multilateral treaties and agreements so far concluded in the field of disarmament and the curbing of the arms race are based on proposals originally put forward by the socialist countries, primarily by the Soviet Union. Upon the initiative of the same socialist countries, the United Nations has adopted a number of important documents on fundamental issues related to the strengthening of international security, the promotion of friendly co-operation among States and the safeguarding of the rights of peoples to freedom and national independence.
200.	The Congresses of the Communist and Workers' Parties of the countries of the socialist community held this year have drawn up the guidelines for a further intensification of the foreign policy activities of those countries in the interests of universal peace and security.
201.	The Seventeenth Congress of the Mongolian People's Revolutionary Party, held last June, laid down the goals and objectives of our foreign policy as an integral part of the purposeful activities of the socialist community in the international arena. We should like here to emphasize the great international significance of the program of further struggle for peace and international co-operation and for the freedom and independence of the peoples put forward by the Twenty-fifth Congress of the Communist Party of the Soviet Union. That program, as is known, contains a broad range of objectives aimed at deepening the process of the relaxation of international tension, carrying out disarmament measures, introducing the principle of the renunciation of the use of force in international relations, eliminating hot-beds of colonialism and racism, and eradicating all forms of inequality, discrimination and exploitation in international economic relations.
202.	The policy of the socialist countries, which is fully in keeping with the vital needs of all peoples, is gaining ever growing support, and the combined efforts of the peace- loving and progressive forces are scoring new successes in the strengthening of peace and security and in the development of international co-operation.
203.	At the same time, we cannot close our eyes to the fact that recently attempts have been made in the West to discredit the idea of detente and to revive the spirit of the "cold war" and the policy of operating from a "position of strength". Attempts are also being made to use detente for the purpose of interfering in the internal affairs of other States, particularly of the socialist countries, on the false pretext of defending human rights. Behind those attempts lie intrigues on the part of the most aggressive and reactionary circles of monopoly capital who are placing their narrow selfish interests above the interests of the security and well-being of mankind.
204.	Great service is being rendered to the opponents of detente in the West by those who, under the cover of demagogic phraseology, are attempting to undermine the improvement of the international political climate and are openly calling for preparations for a new world war.
205.	Nevertheless, the positive developments and changes in the world continue to expand and deepen, in spite of the opposition from the forces of reaction and adventurism. This is only natural because these changes have been engendered by the objective conditions of the development of contemporary international relations and by new shifts in the correlation of forces in the world arena.
206.	The Mongolian People's Republic attaches great importance to the effective implementation of the decisions of the Helsinki Conference on Security and Co-operation in Europe. Measures agreed upon in that forum, as is clear from the name of the Conference itself, are of vital importance for all countries and peoples without exception. Their importance lies also in the fact that the participants in the Conference pledged themselves strictly to observe the principles agreed upon in their relations with all countries. It is therefore obvious that the implementation of the decisions of this important international Conference will have positive consequences for all the peoples of the world.
207.	As an Asian country, the Mongolian People's Republic attaches special importance to the strengthening of peace and security on that vast continent inhabited by more than half of mankind.
208.	In recent years, substantial changes have occurred in Asia in favor of the forces of peace, national independence and social progress. In this regard the historic victory of the Vietnamese people over the imperialist aggressors and internal reactionary forces as well as the formation of a unified socialist Viet Nam are of particular importance.
209.	The proclamation of the Lao People's Democratic Republic and the fall of the anti-people reactionary regime in Kampuchea also constitute notable events which con-tribute to the improvement of the political climate in Asia.
210.	The positive changes in South-Asia, moves towards a stabilization of the situation in South Asia, and the growing realization of the need for mutual understanding and co-operation among States with different socio-economic systems are opening up new prospects for the further normalization of the situation on the Asian continent.
211.	It is against this background that the speedy elimination of the still existing hotbeds of tension in Asia assumes paramount importance.
212.	Particularly, it is imperative to achieve a comprehensive political settlement of the protracted Middle East crisis by eliminating the consequences of Israeli aggression against the Arab States. It is only through such a settlement and not through partial and separate arrangements that a durable peace in the Middle East can be secured.
213.	The Mongolian People's Republic continues to hold the view that the key to the solution of the Middle East problem lies in the unconditional withdrawal of Israeli troops from all the Arab territories occupied in 1967, the satisfaction of the legitimate national rights of the Arab people of Palestine, including their right to establish their own State, and respect for the right of all the States of the region to an independent existence.
214.	The Mongolian Government considers it necessary for the work of the Geneva Peace Conference on the Middle East to be resumed as soon as possible with the participation of all the parties directly concerned, including the Palestine Liberation Organization.
215.	The tragic situation of crisis in Lebanon, which arose as a result of the intrigues of imperialist and Zionist forces, as well as of domestic reaction, should be resolved by the Lebanese people themselves on the basis of the preservation of the independence and territorial integrity of that country.
216.	Justified anxiety has been aroused by the situation of the Korean peninsula, to which imperialist circles assign an important role in their schemes to perpetuate the division of Korea and turn its southern part into a base for aggressive encroachments. The presence of United States troops under the cover of the United Nations flag is the principle obstacle to the fulfillment of the aspirations of the Korean people for their national reunification.
217.	At the thirtieth session of the General Assembly of the United Nations a resolution was adopted recommending the withdrawal of all foreign troops stationed in the southern part of Korea, the dissolution of the so-called United Nations Command and the replacement of the Armistice Agreement with a permanent peace agreement [resolution 3390 B (XXX)].
218.	We believe that the immediate implementation of these provisions of the General Assembly resolution would create favorable conditions for a peaceful settlement of the Korean problem.
219.	The Mongolian Government continues to advocate a just and peaceful settlement of the Cyprus problem without outside interference and on the basis of the relevant United Nations resolutions and of total respect for the sovereignty, independence and territorial integrity of the Republic of Cyprus.
220.	The Mongolian People's Republic feels in duty bound to do its utmost to contribute to the cause of strengthening peace, security and co-operation on the Asian continent.
221.	At the Seventeenth Congress of the Mongolian People's Revolutionary Party, the First Secretary of the Central Committee of the Mongolian People's Revolutionary Party, Chairman of the Presidium of the People's Great Khural, Comrade Tsedenbal, stated:
"... a lasting peace and security in Asia can only be ensured through the joint efforts of the States of the continent. The elimination of existing hotbeds of tension in Asia, a political settlement of outstanding international problems, permanent rejection of the use of force or the threat of use of force in international relations and the development of mutually beneficial co-operation between the States of the continent serve as a basis for ensuring peace and security in Asia."
222.	In our view, these are the international conditions which are necessary for the successful solution of the vital socio-economic problems facing the peoples of Asia today.
223.	In this context we believe that the need to ensure peace and security in Asia on a collective basis, with the participation of all the countries of the continent, is becoming particularly urgent.
224.	The Government of the Mongolian People's Republic believes that the positive changes which have been observed both in bilateral relations and in the multilateral efforts of the Asian States constitute a foundation upon which endeavors for ensuring lasting peace in Asia should be built.
225.	Strict observance of the principle of the non-use of force in international relations is the most important prerequisite for the normalization of relations between States, thus strengthening their peaceful co-operation. My Government therefore fully supports the proposal of the Soviet Union to conclude a world treaty on the non-use of force in international relations [A) 31/243]. The essence of this peace pact would be the commitment of States to prevent aggression and to renounce the use of any types of weapon, including nuclear weapons, for the settlement of disputes among themselves. The conclusion of such a treaty would greatly strengthen mutual confidence among States and contribute significantly to the further deepening of international detente and to the reduction of the threat of world war. This would also represent a practical step towards the implementation of the objectives of the United Nations Charter and the historic declaration on the non-use of force in international relations and permanent prohibition of the use of nuclear weapons solemnly adopted at the twenty-seventh session of the General Assembly [resolution 2936 (XXVII)] on behalf of all Members of the. United Nations. Proceeding from the above mentioned considerations, the Mongolian delegation considers timely and urgent the proposal of the Soviet delegation to include in the agenda of this session of the General Assembly on item on the conclusion of a world treaty on the non-use of force in international relations.
226.	The continuing arms race not only conflicts with the interests of the deepening of the international relaxation of tension but also threatens to undermine the effectiveness of measures already agreed upon in the field of disarmament. It also obstructs the objectives of development. It has been estimated that the resources devoted to the arms race since the end of the Second World War have exceeded $6 trillion, which is roughly equivalent to the gross national product of the whole world in 1976.
227.	Such a situation clearly underlines the urgency and timeliness of the memorandum presented at this session by the Soviet delegation containing the views of the Soviet Government on urgent steps to be taken to halt the arms race and to put into effect measures of disarmament. It is our view that this memorandum is notable, inter alia, for its constructive and flexible approach to the solution of the major issues of disarmament and related matters.
228.	My delegation, like many others, agrees that primary attention should be devoted to nuclear disarmament measures. To that end, effective measures must be taken in the first place to strengthen the non-proliferation regime of this weapon of mass destruction. We hope that the General Assembly will devote special attention to this problem and will invite all States that have not yet done so to accede to or ratify without delay the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373(XXII), annex], in the highest interests of preventing the threat of nuclear war.
229. The complete and general prohibition of nuclear weapon tests would constitute an effective means of preventing the further perfection of nuclear armaments.
23G. In that connection, we view as being of great importance the treaties concluded between the Soviet Union and the United States on the limitation of underground nuclear tests and on peaceful nuclear explosions.
231.	The Government of the Mongolian People's Republic regrets the lack of progress in the implementation of General Assembly resolution 3478 (XXX), which called upon all nuclear Powers to enter into negotiations not later than 31 March 1976 with a view to reaching an agreement on the complete and general prohibition of nuclear weapon tests. The major responsibility lies with those nuclear Powers which refuse to comply with the provisions of that resolution. The General Assembly should call upon those States to display a constructive approach so that the negotiations can begin as soon as possible, on the basis of the existing draft treaty.
232.	In this age of intensive scientific and technological progress the task of preventing the emergency of still more dangerous means of destruction becomes a matter of ever greater urgency. It is imperative immediately to reach a binding agreement on the prohibition of the manufacture of new types and systems of weapons of mass destruction, as has been proposed in such a timely fashion by the Soviet Union. My delegation notes with satisfaction certain positive steps in activating negotiation on this problem in the Conference of the Committee on Disarmament. Progress in the SALT talks would be a decisive contribution both in political and in technological respects to blocking the emergence of new types and systems of weapons of mass destruction. Therefore, the Mongolian People's Republic attaches particular importance to the need to convert the Vladivostok understanding on the limitation of offensive strategic armaments into a binding agreement.
233.	We welcome the finalization in the Conference of the Committee on disarmament of a draft convention on the prohibition of military or any other hostile use of environ-mental modification techniques, and express the hope that this session of the General Assembly will endorse this draft convention.
234.	Our Government favors the speedy adoption of effective measures in the field of the prohibition of chemical means of warfare.
235.	We consider that the reduction of military expenditures and the level of armed forces of States, in particular those with large potentials, is one of the practical measures to curtail the arms race.
236.	Our delegation, like those of the overwhelming majority of States, favors the convening of a World Disarmament Conference. Such a conference would undoubtedly give an impetus to the preparation of concrete measures to check the arms race and promote the creation of a political climate conducive to the achievement of the goals of general and complete disarmament.
237.	Before turning to another subject, I should like to emphasize that the United Nations should increasingly take into account the vigorous efforts of broad sections of the public in its efforts to strengthen peace and international security, and specifically to further the cause of curtailing the arms race and promoting disarmament. In this regard we endorse the idea expressed by the Secretary-General, Mr. Waldheim, that world public opinion should be far more actively involved in the struggle for disarmament. In this regard my delegation would like to express its desire to see United Nations information media give wider coverage to important events like the recent world-wide campaign of the World Peace Council to collect signatures on the new Stockholm appeal for the cessation of the arms race and for disarmament, and the Helsinki World Conference of Public Movements for the Cessation of the Arms Race, for Disarmament and for the Relaxation of International Tension, held on 23 to 26 September this year. My delegation is convinced that the United Nations stands to gain a great deal from close links with mass movements favoring the cause of peace and international security.
238.	The peoples fighting for their freedom and independence have scored fresh victories, which has led to the further weakening of the position of imperialism, colonialism and racism.
239.	The Angolan people won a historic victory in their struggle against the aggression launched by the South African, racists, with the direct encouragement of imperialists and other reactionary forces. This victory, achieved with the assistance of their true friends, and in the first place the socialist countries, has given a new impetus to the struggle of the peoples of Africa for the final elimination of the remnants of colonialism and racism.
240.	The national liberation movements of the peoples of Zimbabwe and Namibia, as well as the indigenous people of South Africa, are becoming ever broader in scope. Confronted with the prospects of the complete collapse of colonial and racist domination, the racist regimes and their imperialist protectors have been compelled to maneuver in their attempt to paralyzes the national liberation movements and to safeguard their economic and strategic interests in Africa. The Mongolian delegation is confident that the progressive forces of the African continent, enjoying wide international support, will be able to safeguard the cause of the genuine national liberation and social progress of the peoples of the southern part of Africa. The Mongolian People's Republic proceeds from the basis of recognition of the right of oppressed peoples to wage the struggle for their freedom and independence by all means at their disposal. We associate ourselves with the demand that effective measures should be taken for the complete liquidation of colonial and racial domination in Africa.
241.	Colonialism and racism, as well as regimes of a Fascist type, rely on the practice of the denial and gross violation of human rights.
242.	Mongolian public opinion resolutely condemns the criminal acts of the Chilean junta against the progressive and patriotic forces of Chile in flagrant violation of elementary human rights and freedoms. We associate ourselves with demands that an end be put to all these actions and that the staunch fighter for the genuine freedom and vital interests of the Chilean people, Luis
Corvalart, be released along with all the other Chilean patriots and democrats languishing in the goals of the Fascist junta.
243.	The Mongolian People's Republic, along with other socialist countries, has consistently supported the just demands of the developing countries for the democratization of international economic relations inherited from the past and for the elimination of all forms of inequality, discrimination and exploitation. We believe that the transformation of present economic relations which reflect the selfish objectives of imperialist monopolies is in keeping with the interests of the social and economic development of all countries and primarily with the need to strengthen the economic independence of developing countries.
244.	The discussions on international economic issues in the light of the needs of the developing countries at the sixth and seventh special sessions of the United Nations General Assembly and in other representative international forums under United Nations auspices have been of great significance. Important positive documents have been adopted.
245.	However, the efforts of developing countries to bring about the practical implementation of the goals and principles of those documents, in particular the Declaration on the Establishment of a New International Economic Order and the Charter of Economic Rights and Duties of States, have met with stubborn resistance from a number of Western Powers which, despite their repeated promises, have taken a negative stand on problems of vital importance for the developing countries.
246.	In these circumstances the unity of action of the developing countries in their struggle to secure their legitimate and vital interests and to strengthen their co-operation with the socialist world takes on growing significance.
247.	In this connection, my delegation notes the importance of the statement in the Political Declaration of the Fifth Conference of Heads of State or Government of Non-Aligned Countries in Colombo that the non-aligned countries should continue to endeavor to co-operate with all peace-loving and progressive forces throughout the world and thus strengthen the capacity of this movement successfully to combat imperialism in its desperate efforts to recover the ground it has lost in recent years. We believe that this statement is in keeping with the interests of the consolidation of democratic and progressive changes in world development.
248.	The Mongolian delegation believes that the deepening of international detente and the increasing weight and influence of those forces which advocate international peace and co-operation have opened up for the United Nations new broad prospects for more effective implementation of the principles and purposes of its Charter.
249.	We believe that at the present stage the main tasks of the United Nations lie in active promotion of the consolidation of new positive trends in world development, in rendering all possible assistance to the efforts of the international community to end the arms race and to bring about measures of disarmament, and in raising the efficiency of the Organization in supporting the struggle of the peoples for peace, national independence and social progress.
250.	The Mongolian People's Republic, through its efforts in both bilateral and multilateral relations, will strive to make its contribution to the attainment of the noble objectives of the United Nations Charter.
